       Case 3:20-cr-03345-DMS Document 29 Filed 03/26/21 PageID.91 Page 1 of 1




 1
 2
 3
 4
 5
                               UNITED STATES DISTRICT COURT
 6
                            SOUTHERN DISTRICT OF CALIFORNIA
 7
 8   UNITED STATES OF AMERICA,                     Case No.: 20-CR-03345-DMS

 9                              Plaintiff,
                                                   ORDER TO PRESERVE BULK
10                                                 NARCOTICS
            v.
11
12   CARLOS ANTONIO ALDANA
     SEGURA,
13
14                              Defendant.

15
           Presently before the Court is the United States’ motion for an order directing the
16 United States to preserve the bulk narcotics seized in this case. Having reviewed the United
17 States’ request, and good cause appearing, the Court GRANTS the United States’ motion.
18         Accordingly, the Court ORDERS that the United States preserve the narcotics seized
19 in this case. The Court further ORDERS that all government agencies and private
20 contractors having custody of such evidence be notified of this preservation order.
21         This ORDER shall terminate upon the earlier of the acceptance of a guilty plea by
22 the District Court, a finding of not guilty at trial, dismissal of the case, or further Order of
23 the Court.
24         IT IS SO ORDERED.
25
26 DATED: March 26, 2021
                                             Hon. Dana M. Sabraw
27
                                             United States Chief District Judge
28


30
